              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00036-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                       ORDER
                                )
                                )
LESLIE McCLURE BYERS,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Medical Records [Doc. 62] and Motion to Seal Supplemental Medical

Records [Doc. 65].

      The Defendant, through counsel, moves the Court for leave to file a

Report prepared by Sharon L. Sellman, RN, [Doc. 61-1] and medical records

[Docs. 61-2, 64] under seal in this case. For grounds, counsel states that the

report and medical records concern the Defendant’s medical care and

treatment. [Docs. 62, 65].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the



     Case 1:18-cr-00036-MR-WCM Document 66 Filed 05/27/20 Page 1 of 3
documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motions. The Defendant filed her motions on

May 7 and 18, 2020, respectively, and such motions have been accessible

to the public through the Court’s electronic case filing system since that time.

Further, the Defendant has demonstrated that the report and medical

records contain sensitive information concerning the Defendant and that the

public’s right of access to such information is substantially outweighed by the

Defendant’s competing interest in protecting the details of such information.

See United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally,

having considered less drastic alternatives to sealing the documents, the

Court concludes that sealing of the Report and medical records is necessary

to protect the Defendant’s privacy interests.

      Upon review of the Defendant’s Report and medical records, the Court

finds that the Report and medical records contain case material and

information of the nature that is ordinarily sealed and appropriate to be

shielded from public access. See United States v. Harris, 890 F.3d at 492.




                                       2

     Case 1:18-cr-00036-MR-WCM Document 66 Filed 05/27/20 Page 2 of 3
     Accordingly, the Defendant’s Motions to Seal are granted, and counsel

shall be permitted to file the Report and medical records under seal.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Medical Records [Doc. 62] and Motion to Seal Supplemental Medical

Records [Doc. 65] are GRANTED, and the Defendant’s Report [Doc. 61-1]

and medical records [Docs. 61-2, 64] shall be filed under seal and shall

remain under seal until further Order of the Court.

     IT IS SO ORDERED.
                                   Signed: May 27, 2020




                                       3

     Case 1:18-cr-00036-MR-WCM Document 66 Filed 05/27/20 Page 3 of 3
